IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


EARL KENNEDY, ELIZABETH                       : No. 197 WAL 2015
KENNEDY, CHARLES G. ELY, II, JAMES            :
SISLEY, JOANNA STORER, JOHN O.                :
HARKER, AND THE EARL KENNEDY                  : Petition for Allowance of Appeal from
TRUST,                                        : the Order of the Superior Court
                                              :
                    Petitioners               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
CONSOL ENERGY, INC., A DELAWARE               :
CORPORATION AND CNX GAS                       :
COMPANY, LLC, A VIRGINIA LIMITED              :
LIABILITY COMPANY,                            :
                                              :
                    Respondents               :


                                         ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.